DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 6/29/2022 is acknowledged.
Claims 1 and 3 are amended.
Claim 2 is canceled.

Response to Amendments

Amendments filed on 6/29/2022 are entered for prosecution. Claims 1 and 3-5 remain pending in the application. 
Applicant’s amendments to the claim 1 has overcome the objection to the claim 1 previously set forth in the Non-Final Action mailed 4/11/2022.
Applicant’s amendments to the claim 1 have overcome the 112(b) Rejections to the claims 1-5 previously set forth in the Non-Final Action mailed 4/11/2022.

Allowable Subject Matter

Claims 1 and 3-5 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following bold italic limitations:
In claim 1, “… wherein the first AP communicates with the end system through a first network switch, and the second AP communicates with the first network switch and the controller through a second network switch, 
wherein the transmitting of the handover command includes transmitting the handover command to the first network switch, the first AP, the user terminal, the second network switch, and the second AP, 
wherein the applying of the reconfigured TSN communication operation includes applying the reconfigured TSN operation to the first network switch, the second network switch, the second AP, and the user terminal at the handover timing.” and in combination with other limitations recited in claim 1.
Claims 3-5 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 2471   


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471